DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Element 121 is recited in the specification, but is not shown in the drawings.
Elevator (120) and flap actuation system (140) point to the same element in figure 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19 line 7, the phrase “a second torque tube” is unclear if the second system has two torque tubes, or the second system as a single torque tube identified as the second torque tube.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 13-14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Danielson (US 2,779,555) or, in the alternative, under 35 U.S.C. 103 as obvious over Danielson in view of Stephenson (US 4,605,187).
In re. claim 1, Danielson teaches a system for actuating a flap (20) coupled to a wing (15) of an aircraft (15) in a streamwise direction (fig. 1), the system comprising: a geared rotary actuator (driving mechanism driving gear (48) not shown) (col. 3, ln. 33-45) (fig. 1), comprising a drive gear (48) that is rotatable about a first rotational axis (axis of shaft (51)) (figs. 9-10); a crank shaft (37), comprising a driven gear (47) in gear meshing engagement with the drive gear of the geared rotary actuator (col. 3, ln. 30-32) to rotate the crank shaft about a second rotational axis, wherein the second rotational axis is angled relative to the first rotational axis (axis of shaft (37)) (fig. 9); and a crank arm (sprocket (39) pegs), co-rotatably coupled to the crank shaft (fig. 9) and configured to be coupled to the flap (through chains (40, 41)) (figs. 8-9), wherein rotation of the crank shaft about the second rotational axis rotates the crank arm in a direction perpendicular to the second rotational axis (fig. 9).
If the applicant is of the opinion that the sprocket pegs cannot be construed as equivalent to a crank arm, Stephenson teaches a crank arm (20) (fig. 4), co-rotatably coupled to a crank shaft ( (fig. 2)) and configured to be coupled to the flap (11) (fig. 4).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Danielson to incorporate the teachings of Stephenson to have a crank arm for extending the flap, since there are a finite number of identified, predictable potential solutions to an actuator arrangement for extending the flap and one of ordinary 
In re. claim 2, Danielson teaches the system according to claim 1, wherein when the second rotational axis is perpendicular relative to the streamwise direction, the first rotational axis is parallel to a spanwise direction of the wing (fig. 1).
In re. claim 13, Danielson teaches the system according to claim 1, wherein: the geared rotary actuator comprises a housing (35); the drive gear is located at least partially within the housing (figs. 9-10); and at least a portion of the crank shaft (37) is located within the housing (fig. 9).
In re. claim 14, Danielson teaches the system according to claim 1, further comprising: a first support rib (aligned with sprocket (39)) (fig. 9), perpendicular to the second rotational axis (fig. 9) and comprising a mounting surface (gearbox (35)) (fig. 10); and a second support rib (aligned with sprocket (38)) (fig. 9), parallel to and spaced apart from the first support rib (fig. 9); wherein: the crank shaft (37) is interposed between the first support rib and the second support rib (fig. 9); and the geared rotary actuator is coupled directly to the mounting surface (35) of the first support rib (fig. 10).
In re. claim 16, Danielson teaches an aircraft (fig. 1), comprising: a body (15); a wing (16), coupled to and extending from the body in a spanwise direction (fig. 1); a flap (20), coupled to the wing and extendable from the wing (fig. 2); and a system, coupled to the wing and comprising: a geared rotary actuator (driving mechanism driving gear (48) not shown) (col. 3, ln. 33-45) (fig. 1), comprising a drive gear (48) that is rotatable about a first rotational axis (axis of shaft (51)) (figs. 9-10); a crank shaft (37), comprising a driven gear (47) in gear meshing engagement with the drive gear of the geared rotary actuator (col. 3, ln. 30-32) to rotate the crank shaft about a second rotational axis, wherein the second rotational axis is angled relative to the first rotational axis (axis of shaft 
If the applicant is of the opinion that the sprocket pegs cannot be construed as equivalent to a crank arm, Stephenson teaches a crank arm (20) (fig. 4), co-rotatably coupled to a crank shaft ( (fig. 2)) and configured to be coupled to the flap (11) (fig. 4).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Danielson to incorporate the teachings of Stephenson to have a crank arm for extending the flap, since there are a finite number of identified, predictable potential solutions to an actuator arrangement for extending the flap and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so provides a more secure connection between elements as compared to a sprocket and chain connection.
In re. claim 17, Danielson teaches the aircraft according to claim 16, wherein: the first rotational axis is parallel to a spanwise direction of the wing; and the direction perpendicular to the second rotational axis is a streamwise direction of the wing (fig. 1).
In re. claim 20, Danielson teaches a method of actuating a flap (20), coupled to a wing (16) of an aircraft (fig. 1), in a streamwise direction relative to the wing (fig. 1), the method comprising: rotating a drive gear (48) of a geared rotary actuator (driving mechanism driving gear (48) not shown) (col. 3, ln. 33-45) (fig. 1) about a first rotational axis that is parallel to a spanwise direction of the wing (axis of shaft (51)) (figs. 9-10); transferring torque to a driven gear (47) of a crank shaft (37) to rotate the driven gear of the crank shaft about a second rotational axis (axis of shaft (37)) (fig. 9) that is angled relative to the first rotational axis (fig. 9) and is perpendicular to the streamwise 
If the applicant is of the opinion that the sprocket pegs cannot be construed as equivalent to a crank arm, Stephenson teaches a crank arm (20) (fig. 4), co-rotatably coupled to a crank shaft ( (fig. 2)) and configured to be coupled to the flap (11) (fig. 4).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Danielson to incorporate the teachings of Stephenson to have a crank arm for extending the flap, since there are a finite number of identified, predictable potential solutions to an actuator arrangement for extending the flap and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so provides a more secure connection between elements as compared to a sprocket and chain connection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Danielson.
In re. claim 3,  Danielson fails to specify the drive gear comprises a bevel gear; and the driven gear comprises a spool gear.

In re. claim 15, Danielson teaches the system according to claim 1, wherein the crank shaft (37) has a spool shape (fig. 9).
Danielson fails to disclose the crank shaft is hollow.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Danielson to have the crank shaft hollow, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Doing so provides weight reduction to the apparatus.
Allowable Subject Matter
Claims 4-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647